DETAILED ACTION

Response to Petition
The 12/16/2020 petition to withdraw the finality of the 10/16/2020 Office action has been treated as a request for reconsideration under 37 C.F.R. 1.181, and this non-final Office action is the result of such reconsideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
 “first electrical conductor comprising a first electrical terminal… a second electrical conductor comprising a second electrical terminal …” in claim 1 (note that the drawing and the specification refers to “51” as both “first electrical conductor 51” and “second electrical conductor 51”. The two components must be clearly distinguished in the drawing.),
“wherein the first electrical terminal comprises only one of the plurality of spaced apart protruding tabs” in claim 5,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are also objected to because
“first side 14” and “second side 18” needs to have consistent symbol, either a “~” or an “arrow” to avoid confusion. See Figs. 2, 5 and 6. 

“information display carrier 24” should be an arrow instead of directly connecting to the housing part of 24 to avoid confusion, since [0030] of the specification recites “information display carrier 24 may also comprise mount 30”. For example, Fig. 3 appears to show 24 directly pointing to a carrier housing while 30 directly points to a rectangular plate, but 30 is actually part of 24.
“first electrical conductor 51” and “second electrical conductor 51” are different components using the same reference number. It’s unclear which is which in the drawing.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities:
[0036] of the specification describes “first electrical terminal 50, which in the embodiment depicted comprises 30”. However, later on it was described as “only one element of mount 30 comprise first electrical terminal 50”. It is unclear whether 50 comprises 30 or 30 comprises 50, vice versa. It is also unclear regarding the difference between 30 and 50 since the drawing shows 30 and 50 pointing to the same structure in Fig. 3.
[0036] of the specification describes “first electrical conductor 51 which comprises first electrical terminal 50”. It is unclear how a “first electrical conductor 51”, which shows to be a cable in Fig. 12, can comprises a “first electrical terminal 50”, which shows to be a rectangular panel in Fig. 3.
[0036] of the specification recites “second electrical conductor 51 which comprises second electrical terminal 52”. However, “51” was described as “first electrical conductor” earlier. The term needs to be consistent. 
	[0036] of the specification recites “first electrical conductor 49”, “first electrical conductor 51, and “first electrical conductor 40”. Reference characters should be named differently for different parts to avoid confusion.
Appropriate correction is required.

Claim Objections
Claims 1-9 and 19 are objected to because of the following informalities:  
Claims 1-9 and 19 recite “the carrier”, which should have been “the information display carrier” instead.  
Claims 10-18 and 20 recite “the base”, which should have been “the information display base” instead.
Claim 9 recites “an information display carrier” under iv. should have been “the information display carrier” instead.
Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 19 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Note that in order for electrical contact to occur between the first electrical terminal and the second surface, it is essential that the display information carrier is attached to the mounting panel. Thus, claims 8 and 19 are substantial duplicate claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “at least one second electrical conductor disposed on the second side and spaced apart from the second surface.”. Based on the specification, the at least one second electrical conductor 42 is on a second panel 10 and not on the mounting panel 8, and that it’s spaced apart from the second side 18 of the mounting panel 8. It’s unclear how 42 can be “on” the mount panel 8. Furthermore, second surface 16 defining a second side 18 on the mounting panel 8, so it’s unclear how 42 can be both on and spaced apart from 16 and 18 at the same time. Thus, claim 9 is considered as indefinite. In order to examine this application, examiner will consider the limitation as “at least one second electrical conductor disposed on the second side”.
Claims 10-18 and 20 depends on claim 9.
Claim 15 recites “wherein the at least one second electrical conductor comprises a second panel disposed on the second side”. It’s unclear how a second electrical conductor 42 can comprises a second panel 10. According to specification at [0034], second panel 10 comprises at least one second electrical conductor 42. Thus, in order to examine this application, examiner will consider the limitation as “wherein a second panel disposed on the second side, and the second panel comprises the at least one second electrical conductor.” instead.
Claim 16 depends on claim 15.
Claim 20 recites “wherein the second surface comprises at least one conductive element.” However, claim 9 recites “the second surface comprising a first electrical conductor”. Since electrical conductor is known to be a conductive element, it’s unclear whether the first electrical conductor is part of the at least one conductive element described in claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (US 2010/0175919).
	Regarding claim 1, Ellis discloses an information display carrier (20, Fig. 3; [0113]: … modular visual display…) adapted to be attached to a mounting panel (30 
a. a mount (75, 76, 94, 96, Figs. 3-4, 9) configured to attach the carrier to the mounting panel such that the carrier is disposed on the first side (20 disposed on lower of 40 in Fig. 3);b. a first electrical conductor (such as 94, Fig. 3) comprising a first electrical terminal (same as terminal of 94, Fig. 3) configured to be in electrical contact with at least one of the first surface and the second surface of the mounting panel (electrical contact with 84, which is part of the second surface, see Figs. 3 and 5) when the carrier is attached to the mounting panel (attached as shown in Fig. 3), the mount comprising the first electrical terminal (94 is part of mount as mentioned in above a., also see Figs. 3-4, 9); and  c. a second electrical conductor (such as 98, Figs. 3, 4, 8, 9) comprising a second electrical terminal (same as terminal of 98) configured to be in electrical contact with an external electrical energy source ([0145, 0266]); and 
d. the second electrical terminal comprising a distal end (distal end of 98, Figs. 8, 9), the second electrical terminal configured to extend through an opening (extends through opening 42 as shown in Figs. 8, 9) in the mounting panel to locate the distal end on the second side spaced apart from the mounting panel (as shown in Figs. 8, 9).
Regarding claim 2, Ellis discloses the carrier of claim 1, and Ellis further discloses wherein the mount is selectively engageable with the mounting panel (75, 76, 94, 96 can be selectively engageable to any opening 42 of the mounting panel, see Figs. 1-4).
	Regarding claim 3, Ellis discloses the carrier of claim 1, and Ellis further discloses wherein the mount comprises at least one protruding tab (94, 96 in Fig. 3 can be considered as protruding tabs, plurality of 75 are also protruding tabs as shown in Figs. 2-4).
	Regarding claim 4, Ellis discloses the carrier of claim 3, and Ellis further discloses wherein the at least one protruding tab comprises a plurality of spaced apart protruding tabs (94 and 96 are spaced apart in Fig. 3 and plurality of 75 are also spaced apart in Figs. 2, 4) adapted to engage the mounting panel.
	Regarding claim 5, Ellis discloses the carrier of claim 4, and Ellis further discloses wherein the first electrical terminal (94) comprises only one of the plurality of spaced apart protruding tabs (electrical terminal 94 comprises only one tab in Figs. 3, 8, 9).
	Regarding claim 8, Ellis discloses the carrier of claim 1, and Ellis further discloses wherein the first electrical terminal (94) is configured to be in electrical contact with the second surface when the carrier is attached to the mounting panel (electrical contact with 84, which is part of the second surface, see Figs. 3 and 5).
	Regarding claim 19, Ellis discloses the carrier of claim 1, and Ellis further discloses wherein the first electrical terminal (94) is configured to be in electrical contact 
Regarding claim 9 as best understood, Ellis discloses an information display base (250, 260, Figs. 19, 20 and 27, which comprises plurality of 30) configured to have an information display carrier (20, Fig. 3; [0113]: “…modular visual display…”) attached thereto, the information display base comprising: 
a. a mounting panel (one of plurality of 30 comprising 35, 36, 40, 50, 80, 82, 84, 86, 88, Figs. 3-5) comprising 
i. a first surface (40, Fig. 3) defining a first side (interior/upper side of 40 in Fig. 3); 
ii. a second surface (35, 80, 82, 84, 86, 88, Figs. 3, 5) defining a second side (lower side of 35, 80, 82, 84, 86, 88, Figs. 3; can also refer to Fig. 5); and 
iii. a layer of material (36, Fig. 3) disposed in-between and contiguous with the first surface and the second surface (as shown in Fig. 3), and
iv. at least one of the first surface and the second surface comprising a first electrical conductor (such as 84, which is part of the second surface, see Figs. 3 and 5), the mounting panel adapted to support the information display carrier on the first side (as shown in Fig. 3); and 
b. at least one second electrical conductor (such as 104, 106, 108, Fig. 5; note this can be provided in all plurality of 30 in Figs. 19, 20 and 27) disposed on the second side (as shown in Fig. 5).
	Regarding claim 10, Ellis discloses the base of claim 9, and Ellis further discloses wherein the at least one first electrical conductor (84) and the at least one 
	Regarding claim 11, Ellis discloses the base of claim 9, and Ellis further discloses wherein the second surface comprises the first electrical conductor (such as 84, which is part of the second surface, see Figs. 3 and 5).
	Regarding claim 12, Ellis discloses the base of claim 9, and Ellis further discloses wherein the mounting panel comprises a plurality of spaced apart openings (plurality of 42 as shown in Fig. 1) extending through the mounting panel from the first surface to the second surface.
	Regarding claim 13, Ellis discloses the base of claim 12, and Ellis further discloses wherein the plurality of spaced apart openings is arranged in a pattern (42 arranged in pattern as shown in Fig. 1).
	Regarding claim 14, Ellis discloses the base of claim 13, and Ellis further discloses wherein the pattern is uniform (42 are uniform as shown in Fig. 1).
	Regarding claim 15 as best understood, Ellis discloses the base of claim 9, and Ellis further discloses wherein a second panel (such as one of the other of the plurality of 30 shown in Fig. 19, 20 and 27) disposed on the second side (note plurality of 30 can be overlapped as shown in Fig. 27; also see arrow at 220 in Fig. 20), and the second panel comprises the at least one second electrical conductor (plurality of 30 comprises 104, 106, 108 as shown in Fig. 17).
	Regarding claim 16, Ellis discloses the base of claim 15, and Ellis further discloses wherein the mounting panel and the second panel are generally planar and 
	Regarding claim 20, Ellis discloses the base of claim 19, and Ellis further discloses wherein the second surface comprises at least one conductive element (plurality of 84, 86, which are part of the second surface as shown in Figs. 3 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis.
Regarding claim 7, Ellis teaches the carrier of claim 1. Ellis does not teach wherein the distal end is axially resilient. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distal end is axially resilient in Ellis, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, making the distal end axially resilient prevent second electrical terminal from accidentally bent permanently.
Regarding claim 17, Ellis teaches the carrier of claim 9, and Ellis further teaches the mounting panel is electrically conductive ([0346]: “…typically formed from a single sheet of sheet metal…The wall 40 is typically formed of sheet metal (steel)”; note that metal is electrically conductive). Ellis does not explicitly the entirety of the mounting panel is electrically conductive. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the entirety of the mounting panel is electrically conductive in Ellis, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, making the entirety of the mounting panel electrically conductive (metal), can improve structural integrity of the entire mounting panel, and this yields predictable results to one of ordinary skill in the art. 
	Regarding claim 18, Ellis teaches the carrier of claim 9. Ellis does not teach wherein the first surface is coated with a coating that is not electrically conductive. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first surface is coated with a coating that is not electrically conductive in Ellis, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis, and further in view of Hemiller et al. (US 2014/0003050; hereinafter “Hemiller”).
	Regarding claim 6, Ellis teaches the carrier of claim 1. Ellis does not teach wherein the information display carrier comprises a magnet disposed to magnetically attract the information display carrier toward the mounting panel when the information display carrier is attached to the mounting panel. However, Hemiller teaches an information display carrier (12A, Fig. 6) comprises a magnet (72, Fig. 6) disposed to magnetically attract the information display carrier toward a mounting panel (14, Fig. 2; [0063]) when the information display carrier is attached to the mounting panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the information display carrier comprises a magnet disposed to magnetically attract the information display carrier toward the mounting panel when the information display carrier is attached to the mounting panel in Ellis, as taught by Hemiller, in order to easily align and hold the carrier to the mounting panel.

Response to Arguments
Applicant’s arguments, see argument filed on 8/27/2020 and petition filed on 12/16/2020, have been fully considered and are persuasive.  Therefore, the rejection 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841